DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see page 10 of reply, filed 08/05/2021, with respect to the rejection(s) of claim(s) 1, 5-7, 11-13, 17-19, and 23-24 under 5 U.S.C. 102(a)(2) as being anticipated by Rabinovich et al., U.S. Patent Application Publication No. 2018/0053056 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hesch et al., U.S. Patent Application Publication No. 2017/0102772.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“localization module to infer a pose of the computer device, wherein to infer the pose of the computer device, the localization module is to obtain a convolutional neural network ("CNN") pose of the computer device at a time and an inertial measurement at the time with respect to the computer device, and adjust the CNN pose based at least in part on the inertial measurement” in claim 1. Construed as a computer programmed to perform the algorithm disclosed at page 11, line 3, to page 13, line 26, of the specification and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 11-13, 17-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich et al., U.S. Patent Application Publication No. 2018/0053056 (hereinafter Rabinovich) in view of Hesch et al., U.S. Patent Application Publication No. 2017/0102772 (herein Hesch). 
Regarding claims 1, 7, 13, and 19, taking claim 1 as exemplary, Rabinovich teaches a device for computing, comprising: 
a computer processor and a memory [Paragraph 63]; and 
an localization module to infer a pose of the computer device [Sensor fusion module estimates, or infers, pose information. Paragraph 156], wherein to infer the pose of the computer device, the localization module is to obtain a convolutional neural network ("CNN") pose of the computer device at a time and an inertial measurement at the time with respect to the computer device [The sensor fusion module receives vision based pose measurements and inertial measurements (from IMU – paragraph 156). Paragraph 164. The vision based pose is a convolutional neural network pose. Paragraph 178.], and adjust the CNN pose based at least in part on the inertial measurement [The sensor fusion updates, or adjusts, the vision based pose (i.e. CNN pose) based on the inertial measurements. Paragraphs 164, 167]; wherein to adjust the CNN pose based at least in part on the inertial measurement, the localization [Pose estimation includes determining pose transformations for each pair of frames using a CNN (i.e. set of CNN poses) and integrating a set of inertial measurements (i.e. the “associated IMU data” – Rabinovich at paragraph 75). These pairs of frames are a current frame and a most immediately previous frame (i.e. a time interval). Rabinovich at paragraph 153].
Rabinovich doesn’t teach that a length of the time interval is selected based at least in part on accuracy of the inferred pose and latency in inferred pose calculation. In the same field of device pose estimation/inference, Hesch teaches generating and updating an inferred, or estimated, pose based on different data sources [Updating visualization frame (i.e. inferred pose). Hesch at paragraphs 27-28], wherein the pose estimation update rate, or length of the time interval, is selected based at least in part on the accuracy of the inferred pose and latency in the inferred pose calculation [The visualization frame (i.e. inferred pose) is updated based on whether the difference between the visualization frame and an estimated pose exceeds a threshold (i.e. based on accuracy of the inferred pose). Hesch at paragraph 33. The visualization frame (i.e. inferred pose) is also updated based on whether an estimator frame has changed (i.e. latency in inferred pose calculation). Hesch at paragraph 29.]. Hesch teaches that updating localization in this manner achieves “both a high pose-estimation rate and high degree of pose estimation accuracy [Hesch at paragraph 46]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Rabinovich’s, pose estimation/inference so that the update rate (i.e. the length of the time interval) is selected based at least in part on accuracy of the inferred pose and latency in inferred pose calculation, as taught by Hesch, in order to provide a high rate of pose estimation while also provide a high degree of pose estimation accuracy.

Regarding claims 5, 11, 17, and 23, taking claim 5 as exemplary, Rabinovich, as modified, teaches the device according to claim 1, wherein the computer device is one of a robot, an autonomous or semi-autonomous vehicle, a mobile phone, a laptop computer, a computing tablet, a game console, a [The device is wearable component with the cellular network transceiver and, therefore, a mobile phone. Rabinovich at Paragraph 91 and 92], wherein the device further comprises an inertial measurement unit to measure the inertial measurement and wherein the localization module is to obtain the inertial measurement from the inertial measurement unit [The sensor fusion module receives an inertial measurement from the inertial measurement unit (IMU). Rabinovich at Paragraphs 156 and 164], and wherein the device further comprises a camera to take an image from a perspective of the device, wherein the image is associated with the time [The device includes outward facing cameras (i.e. from perspective of device) that are taken at particular frequency/time. Rabinovich at Paragraphs 164 and 176], and wherein the localization module is to submit the image to a CNN for regression analysis and is to obtain the CNN pose from the CNN [The images are submitted to the DeepSLAM network (i.e. CNN) and the pose is obtained in return. Rabinovich at Paragraph 178].

Regarding claims 6, 12, 18, and 24, taking claim 6 as exemplary, Rabinovich, as modified, teaches the device according to claim 1, further comprising a location use module to infer the pose of the computer device according to a relative position of a camera, wherein to infer the pose of the computer device according to the relative position of the camera, for a camera which recorded an image used to obtain the CNN pose, the location use module is to apply a pose conversion factor to a pose obtained in relation to the camera to determine the pose of the computer device [The DeepSLAM network infers the device pose from the frames captured by the cameras and applies the trained CNN (i.e. conversion factor to a pose obtained in relationship to the camera) to determine pose transformation. Rabinovich at Paragraphs 176-178].

Allowable Subject Matter
Claims 2-4, 8-10, 14-16, and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for indication of allowable subject matter was provided in the Office action mailed 10/07/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123